Citation Nr: 0525288	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed 
laceration to the back.  

2.  Entitlement to service connection for a claimed left leg 
sprain.  

3.  Entitlement to service connection for a claimed left eye 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The record shows that the veteran's service medical records 
(SMRs) were likely destroyed by the 1973 fire at the National 
Personnel Records Center (NPRC), in St. Louis, Missouri.  

In cases such as this, VA has a "heightened" duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of this veteran's claim, then, must be undertaken with this 
duty in mind due to the special circumstances of this case.  

The veteran has indicated that in September 1950, while on 
his way to Camp Atterbury, Indiana, he was injured in a 
railroad accident, sustaining a laceration to his back, a 
badly sprained left leg and an injured left eye.  He states 
that he was treated at a hospital at Camp Atterbury.  

The DD Form 214 indicates that the veteran entered service in 
September 1950 at Wilkes-Barre, Pennsylvania, was a member of 
the 28th Infantry Division, 109th Field Artillery Battalion, 
and separated at Camp Atterbury, Indiana at the convenience 
of the government, due to being physically disqualified.  

The veteran's current VA records do not show treatment for a 
laceration to the back, a badly sprained left leg, or a left 
eye condition.  

However, the Board notes that cursory research indicates that 
in September 1950, a train carrying nearly five hundred 28th 
Division soldiers from the northeast Pennsylvania area to 
Camp Atterbury, Indiana, was involved in a rail accident.  
Thirty-three soldiers died, and hundreds were injured, all 
members of Service and "B" Batteries of the 109th Field 
Artillery Battalion.   

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should send a letter to the 
veteran and his representative requesting 
that the veteran provide any specific 
information concerning the laceration to 
his back, his badly sprained left leg, and 
his injured left eye, to include dates, 
location of injury, and location of 
hospitalization, and if necessary, 
authorization to enable the RO to obtain 
any additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession.  

2.  The veteran should be afforded a VA 
examination in order to determine whether 
the veteran has current residuals from a 
laceration to his back, a sprained left 
leg, and a left eye injury, and if so, the 
etiology and severity of those 
disabilities.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran 
should be provided with a Supplemental 
Statement of the Case, and an opportunity 
to respond thereto.  

Thereafter, if indicated, the case should then be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


 
 
 
 

